           Case 7:20-cv-07408-PMH
   Case 7-20-cv-07408-PMH             51 Application
                                   Document
                             Document                denied08/26/21
                                                     NYSDforonfailure
                                              54 inFiled
                                           Filed                      toPage
                                                                         comply
                                                                08/25/2021   1 with2this Court's
                                                                                ofPage   1 of 2
                                                  Individual Practice 2.C.

                                                  The parties are directed to meet and confer to determine
                                                  which information, if any, included in or attached to
                                                  plaintiff's motion for class certification should be redacted.
                                                  If the parties are unable to agree on redactions, a
                                                  renewed application can be made in accordance with this
                                                  Court's Individual Practice 5.

                                                  The Clerk of the Court is respectfully directed to terminate
                                                  the motion sequences pending at Doc. 51 and Doc. 53.
                            August 25, 2021
Normand PLLC
                            via ECF               SO ORDERED.
3165 McCrory Place
Suite 175
Orlando, FL 32803           Honorable Philip M. _______________________
                                                  Halpern
T: 407 603 6031
                            United States DistrictPhilip
                                                   CourtM. Halpern
F: 888 974 2175                                   United
                            Southern District of New     States District Judge
                                                        York
                            500 Pearl Street, Room 1950
                            New York, New YorkDated:
                                                   10017White Plains, New York
NORMANDPLLC.COM
                                                          August 26, 2021

                            Re: Buffington v. The Progressive Corp., Case No.: 20-cv-07408

                            Dear Judge Halpern:

                                 We represent Plaintiff Steven Buffington in the referenced putative

                            class action. Pursuant to Your Honor’s Individual Practices R. 5, and the

                            Stipulated Confidentiality Agreement and Protective Order entered in this

                            matter (Doc. 38), the Plaintiff hereby files his Unopposed Letter Motion to

                            File Under Seal Plaintiff’s Motion for Class Certification and exhibits, and

                            hereby states in support the following:

                                 This is a class action lawsuit against Defendant arising out of the

                            systematic underpayment of certain mandatory taxes, costs and fees

                            incurred by Plaintiff and putative Class members related to comprehensive

                            and collision automobile coverage.

                                Because this case requires examination of Defendant’s internal policies

                            and procedures including confidential and personal data related to

                            insurance policies and claims, the parties jointly agreed to a Stipulated
        Case 7:20-cv-07408-PMH
Case 7-20-cv-07408-PMH          Document
                          Document       54 inFiled
                                   51 Filed    NYSD 08/26/21 Page 2 ofPage
                                                      on 08/25/2021    2   2 of 2


                      Confidentiality   Agreement      and    Protective    Order    governing    the

                      information marked confidential (Doc. 38).

                          The Confidentiality Agreement provides that the parties must seek to

                      file any documents or information designated by a party as “Confidential”

                      under seal. (Doc. 38 at p. 5). The Court entered the Confidentiality

                      Agreement and Protective Order on February 9, 2021. Plaintiff seeks to

                      file his Motion for Class Certification, which includes and attaches

                      information that Defendant has designated “Confidential” pursuant to the

                      Agreed Confidentiality Order (Doc. 38). Plaintiff anticipates that

                      Defendant will allege certain of this information must be either redacted or

                      sealed on the record. In order to avoid disclosure of any potential

                      confidential information, and to give the Defendant adequate time to

                      identify if leave to file under seal is appropriate, Plaintiff requests leave to

                      file his Motion and exhibits under seal. Following the filing of the Motion

                      and exhibits, Plaintiff respectfully requests that the Court order the

                      Defendant to identify the materials to remain under seal and to be redacted

                      within 14 days.

                                Thank you for your attention to this matter. If the Court has any

                      questions, we are available at your convenience.


                                                        Respectfully submitted,

                                                        /s/ Amy Judkins
                                                        Amy L. Judkins
                                                        NORMAND PLLC
